Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/18/22 have been fully considered but they are not persuasive. Regarding the argument that Wade is entire silent with respect to “an outer sensing insert having an open interior through-hole and a top contoured surface configured to be secured at least partially within he fluid flow container, wherein the top contoured surface has as surface contour corresponding with an interior wall contour of the fluid flow container” is not persuasive. According to the definition “contour” is defined as “an outline of a figure or body; the edge or line that defines or bounds a shape or object”. According to Wade, the contour of the insert is flat that matches the inner surface of the container. Thus, the claimed feature (emphasis added in parenthesis), “an outer sensing insert (18) having an open interior through-hole (filled with inner sensing medium 20) and a top contoured surface (a flat contoured surface at 20a) configured to be secured at least partially within the fluid container (30), wherein the top contoured surface has a surface contour (edge at 20a) corresponding with an interior wall contour (line shown in annotated figure 10 below) of the fluid flow container (30)” is clearly shown and taught by Wade (see annotated figure below). As to the arguments that Wade teaches a support ring 18  having a flat top surface , while independent claim 1 requires an “outer sensing insert having a top contoured surface”, Wade is not at all silent of an outer insert, but the support ring 18 (outer sensing insert (patentee being his own lexicographer)) is an insert with a contoured surface (flat surface according to the definition is an edge or line that defines or bounds a shape or object) is clearly shown and interpreted accordingly. Furthermore, the patentee being his own lexicographer, is permitted to used any term that would be appropriate in defining the structure, thus, the force transmitting member of Wade is nothing more than an inner sensing medium as claimed and thus, Wade teaches such element as claimed. Wade teaches that “the top-side sensing may be when a sensed media either directly or indirectly (e.g. through the force transmitting member 20 or other intermediary) (para 0036, 0042). As to the argument that Wade is silent of the inner sensing medium being a “confirming contoured surface”, it is inherent that the flat surface 20a of Wade would be a contoured surface with respect to the inner surface of the of the container once inserted into the container 30.
It is thus clear that all the claimed features are taught by Wade.
Furthermore, Applicant has not responded to the non-statutory double patenting rejection and thus the rejection is maintained and the requirement is made FINAL. 

    PNG
    media_image1.png
    584
    617
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by
Wade et al. (2018/0306659-corresponds to EP3392634) (hereinafter Wade).
Regarding claims 1 and 12, Wade teaches a method of manufacturing (components put
together to from the product) and a pressure sensor assembly configured for sensing a fluid
pressure within a fluid flow container (30), the pressure sensor assembly comprising: a contoured
sensing insert (10, Fig. 10) comprising: an outer sensing insert (18) having an open interior
through-hole (19) and a top contoured surface (20a) configured to be secured at least partially
within the fluid flow container, wherein the top contoured surface has a surface contour
corresponding with an interior wall contour of the fluid flow container (Fig. 10); an inner sensing
medium (20) defined within the through-hole of the outer sensing insert, wherein the inner
sensing medium defines a conforming contoured surface matching the surface contour of the top
contoured surface; and a coupling gasket (46) configured to align and secure the outer sensing
insert with the fluid flow container, wherein the coupling gasket has a curvature corresponding
with the interior wall contour of the fluid flow container.
Regarding claims 2 and 13, Wade teaches the fluid flow container defines a tubular shape
configured with a through-hole (36) configured to receive a flow of fluid during operation.
Regarding claims 3 and 14, Wade teaches the conforming contoured surface (20a) of the
inner sensing medium (20) configured for direct contact with a fluid flowing through the fluid
flow container.
Regarding claims 4, Wade teaches the top contoured surface of the outer sensing insert
and the conforming contoured surface of the inner sensing medium are configured to fit flush
with an interior curvature of the through-hole of the fluid flow container (Fig. 10).
Regarding claims 5 and 15, Wade teaches the outer sensing insert further defines an
annular protrusion surrounding an exterior surface of the outer sensing insert, wherein the
annular protrusion is configured to engage the coupling gasket to operably couple the outer
sensing insert with the fluid flow container (protrusion at the top portion in engagement with seal
46, Fig. 10).
Regarding claims 6 and 16, Wade teaches at least one of the coupling gasket or the inner
sensing medium comprises a silicon rubber material (para 0048).
Regarding claims 7 and 17, Wade teaches the outer sensing insert comprises a silicone
compatible plastic (para 0043).
Regarding claims 8 and 18, Wade teaches the outer sensing insert (18) defines a bottom
surface opposite the top contoured surface, wherein a base element (12) is attached to the bottom
surface.
Regarding claims 9 and 19, Wade teaches a sensing die (14) is attached to the base
element, wherein the sensing die is positioned within the inner sensing medium (20, Fig. 10).
Regarding claim 11, Wade teaches the top contoured surface has the surface contour
corresponding with the interior wall contour of the fluid flow container such that a radius of
curvature of the top contoured surface matches with a radius of curvature of the interior wall
contour of the fluid flow container (Fig. 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wade.
Regarding claims 10 and 20, Wade teaches all the claimed features including the insert
having a first level surface engaging the sidewall aperture but does not teach the fluid flow
container defining a sidewall aperture of varying cross-section such that a first level surface and
second level surface of a fluid flow container interface surface of the outer sensing insert engages with the sidewall aperture. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a stepped aperture in the container wall such that the insert would contain two different levels that would match the inner surface of the container since such arrangements are mere alternatives to a single step that would match the curve and thus prevent any disturbances in the flow.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-19 of U.S. Patent No. 10,852,166 . Although the claims at issue are
not identical, they are not patentably distinct from each other because claim 1 of the instant
application is nothing more than claim 5 of the patent.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        7/21/2022